I would affirm the judgment.
The record shows a course of conduct by the defendant that would warrant a jury in finding that ostensible deposits, represented by drafts drawn by Agricultural Exchange, for many thousand dollars, were in reality loans made by defendant as president of the bank to Agricultural Exchange, with no entry on the books of the bank of any loans made to it at all. When the drafts were refused and returned unpaid they were not charged back against the drawer, the Agricultural Exchange, to whose account they had been credited as cash, but were hidden in the ledger account entitled "Country Checks." The account of the Agricultural Exchange did not even show an overdraft, although it owed the bank for these dishonored *Page 92 
drafts many thousand dollars. New drafts drawn on the same parties whose refused and dishonored drafts were already choking the "Country Check" account, were by the defendant's orders accepted and credited as cash deposits. In this way loans in excess of what the Agricultural Exchange could have legally borrowed were made to it without any entry on the books of the bank that it owed a dollar. What were actually loans falsely appeared on the books as deposits.
In United States v. Darby, 289 U.S. 224, the Supreme Court held that the federal statute referred to in the majority opinion was violated by a defendant who entered a note with a forged endorsement in the books of the bank. The opinion in that case, written by Mr. Justice CARDOZO, distinguishes the Coffin case cited in the majority opinion, and says: "`The crime of making false entries by an officer of a national bank, with the intent to defraud, ...... includes any entry on the books of the bank which is intentionally made to represent what is not true, or does not exist, with the intent either to deceive its officers or to defraud the association.' Agnew v. United States, 165 U.S. 36,52; ...... Its [the statute's] aim was to give assurance that upon an inspection of a bank, public officers and others would discover in its books of account a picture of its true condition. United States v. Corbett, 215 U.S. 233, 241, 242; Billingsley v. United States, supra. [C.C.A., 178 F. 653, 659, 662]. One will not find the picture here. Upon the face of the books there was a statement to examiners that paper with two signatures had been discounted by the bank, and was then in its possession. In truth, to the knowledge of the maker of the entries, there were not two signatures but one."
The books of the bank are intended to show a true picture of the bank's dealings with its customers; and an entry which ostensibly shows a deposit by a customer, *Page 93 
when in reality a loan of the bank's money has been made the customer, which is not entered on its books, is, in my opinion, a false entry within the meaning and intent of our statute.
The defendant's personal interest, as a creditor of the Agricultural Exchange, supplies the intent to benefit it at the expense of the bank.
Judges CUNNINGHAM and STADTFELD join in this dissent.